DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 12-13 and 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Umeda et al. (Patent App. Pub. No. US 2011/0222064 A1). 
Regarding claims 1-2 and 19-20, Umeda et al. shows in Figs. 1-15 a light emitting unit (figure 2: 11, 22) configured to irradiate modulated light toward a detection area (paragraphs [0040], [0044]); a sensor (figure 2: 16, 23) configured to receive the modulated light up­on being reflected by an object positioned in the detection area and out­put a signal based on the received modulated light so as to generate depth information (paragraphs [0042], [0045]); a filter unit (figure 2: 15) configured to pass more light having a wave­length in a predetermined pass bandwidth than light having a wave­length in a pass bandwidth other than the predetermined pass band­width (paragraph [0041]; figure 4 with paragraphs [0058], [0059]); an environment sensor (paragraph [0105]) "temperature sensor") configured to acquire environment information at the light emitting unit or the sensor (paragraph [0105]): and a controller (21-25) configured to control at least one among the light emitting unit, the sensor, or the filter unit in accordance with the environment information acquired by the environment sensor (paragraph [0105] with paragraph [0059]).
Regarding claim 3, Umeda et al. shows in Figs. 1-15 the controller is configured to control, in accordance with the environment information, a wavelength of the modulated light or a pass bandwidth of the filter unit (paragraph [0105]).
Regarding claim 5, Umeda et al. shows in Figs. 1-15 the filter unit (15) comprises a plurality of filters having respective pass bandwidths different from one another, the light emitting unit exhibits a temperature characteristic such that a wavelength shift arises in response to a temperature change, and the controller is configured to select at least one of the plurality of filters in accordance with the temperature (paragraph [0059]).
Regarding claim 12, Umeda et al. shows in Figs. 1-15 when a predetermined object positioned in the detection area is detected on a basis of the depth information from the sensor, a notification that the predetermined object is detected is output (paragraphs [0035] – [0037])..
Regarding claim 13, Umeda et al. shows in Figs. 1-15 the filter unit has a plurality of filters having respective pass bandwidths different from one another, and the plurality of filters is arranged on a light receiving surface side of the sensor, and the plurality of filters is detachable from the sensor.(paragraphs [0059] and [0105]).
Regarding claim 17, Umeda et al. shows in Fig. 17 a central wavelength of the predetermined pass bandwidth is between 920 and 960 nm (infrared, paragraph [0007]).
Regarding claim 18, Umeda et al. shows in Fig. 4 the filter unit (15) is configured to transmit 60% or more of the light in the predetermined pass bandwidth, and is configured to transmit less than 30% of the light in a pass bandwidth other than the predetermined pass bandwidth.

Allowable Subject Matter
Claims 4, 6-11 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hall et al.. (Patent No. US 10,739,444 B2) discloses methods and systems for combining return signals from multiple channels of a LIDAR measurement system.
Morikawa et al. (Patent No. US 10,627,493 B2) discloses a control system of the band-pass filter 33 including a thermometer unit 35 that may be formed of a temperature sensor.
Droz et al. (Patent No. US 10,234,546 B2) discloses the gain of a photodiode and/or the overall gain of a photodetector channel being related to the temperature of the photodiode and/or a photodiode of the photodetector channel.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG C SOHN whose telephone number is (571)272-4123. The examiner can normally be reached M - F 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGIA EPPS can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEUNG C SOHN/           Primary Examiner, Art Unit 2878